EXHIBIT 10.73

 

--------------------------------------------------------------------------------

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of November 24, 2003

 

among

 

PTEK HOLDINGS, INC.,

AMERICAN TELECONFERENCING SERVICES, LTD.,

XPEDITE SYSTEMS, INC.,

XPEDITE SYSTEMS WORLDWIDE, INC.,

PTEK SERVICES, INC.,

PREMIERE CONFERENCING NETWORKS, INC.

XPEDITE NETWORK SERVICES, INC.,

 

and

 

THE OTHER PARTIES HERETO,

as Obligors,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as the Agent

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of November 24, 2003 (this
“Agreement”) is entered into among PTEK HOLDINGS, INC., a Georgia corporation
(the “Company”), AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri
corporation (“ATS”), XPEDITE SYSTEMS, INC., a Delaware corporation (“Xpedite”
and, together with the Company and ATS, collectively, the “Borrowers”), and each
other Person signatory hereto as an Obligor (together with any other Person that
becomes a party hereto as provided herein, the “Obligors” and each an “Obligor”)
in favor of LASALLE BANK NATIONAL ASSOCIATION, as the Agent (in such capacity,
the “Agent”) for all the Lenders party to the Credit Agreement (as hereafter
defined).

 

The Lenders have severally agreed to extend credit to the Borrowers pursuant to
the Credit Agreement. Each Borrower is affiliated with each other Obligor. The
proceeds of credit extended under the Credit Agreement will be used in part to
enable the Borrowers to make valuable transfers to the other Obligors in
connection with the operation of their respective businesses. The Borrowers and
the other Obligors are engaged in interrelated businesses, and each Obligor will
derive substantial direct and indirect benefit from extensions of credit under
the Credit Agreement. It is a condition precedent to each Lender’s obligation to
extend credit under the Credit Agreement that the Obligors shall have executed
and delivered this Agreement to the Agent for the ratable benefit of all the
Lenders.

 

In consideration of the premises and to induce the Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to extend credit
thereunder, each Obligor hereby agrees with the Agent, for the ratable benefit
of the Lenders, as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Commercial Tort Claims, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Fixtures, Goods, Health Care Insurance
Receivables, Instruments, Inventory, Leases, Letter-of-Credit Rights, Money,
Payment Intangibles, Supporting Obligations, Tangible Chattel Paper.

 

1.2 When used herein the following terms shall have the following meanings:

 

Agreement has the meaning set forth in the preamble hereto.

 

Borrower Obligations means, collectively, with respect to each Borrower, all
Obligations of such Borrower.

 

Capital Securities has the meaning set forth in the Credit Agreement.

 

Chattel Paper means all “chattel paper” (as such term is defined in the UCC)
and, in any event, including with respect to any Obligor, all Electronic Chattel
Paper and Tangible Chattel Paper.



--------------------------------------------------------------------------------

Collateral means (a) all of the personal and fixture property now owned or at
any time hereafter acquired by any Obligor or in which any Obligor now has or at
any time in the future may acquire any right, title or interest, and wheresoever
located, including all of each Obligor’s Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Health Care Insurance Receivable, Goods, Instruments, Intellectual
Property, Inventory, Investment Property, Leases, Letter-of-Credit Rights,
Money, Supporting Obligations and Identified Claims, (b) all books and records
pertaining to any of the foregoing, (c) all Proceeds and products of any of the
foregoing, and (d) all collateral security and guaranties given by any Person
with respect to any of the foregoing. Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to an Obligor,
shall refer to such Obligor’s Collateral or the relevant part thereof.

 

Copyrights means all copyrights arising under the laws of the United States, any
State thereof, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, including those
listed on Schedule 5, all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office, and the right to obtain
all renewals of any of the foregoing.

 

Copyright Licenses means all written agreements naming any Obligor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

 

Credit Agreement means the Credit Agreement of even date herewith originally
among the Borrowers, certain financial institutions, as Lenders, the Agent, and
Bank of America, N.A., as documentation agent, as amended, supplemented,
restated or otherwise modified from time to time.

 

General Intangibles means all “general intangibles” (as such term is defined in
the UCC) and, in any event, including with respect to any Obligor, all Payment
Intangibles, all contracts, agreements, instruments and indentures in any form,
and portions thereof, to which such Obligor is a party or under which such
Obligor has any right, title or interest or to which such Obligor or any
property of such Obligor is subject, as the same from time to time may be
amended, supplemented or otherwise modified, including, without limitation, (a)
all rights of such Obligor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of such Obligor to damages
arising thereunder and (c) all rights of such Obligor to perform and to exercise
all remedies thereunder.

 

Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.

 

Guarantors means, collectively, all Obligors that are not also Borrowers, and
Guarantor means any thereof.

 

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

 

-2-



--------------------------------------------------------------------------------

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

Inter-Company Note means any promissory note evidencing loans made by any
Obligor to any other Obligor.

 

Investment Property means the collective reference to (a) all “investment
property” (as such term is defined in the UCC) (other than the equity interest
of any foreign Subsidiary excluded from the definition of Pledged Equity), (b)
all “financial assets” (as such term is defined in the UCC), and (c) whether or
not constituting “investment property” as so defined, all Pledged Notes and all
Pledged Equity.

 

Issuers means the collective reference to each issuer of any Investment
Property.

 

Paid in Full means (a) the payment in full in cash and performance of all
Secured Obligations, (b) the termination of all Commitments and (c) either (i)
the cancellation and return to the Agent of all Letters of Credit or (ii) the
cash collateralization of all Letters of Credit in accordance with the Credit
Agreement.

 

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Obligor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Obligor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding Capital
Securities of any class of any foreign Subsidiary be required to be pledged
hereunder.

 

Pledged Notes means all promissory notes listed on Schedule 1, all Inter-Company
Notes at any time issued to any Obligor and all other promissory notes issued to
or held by any Obligor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Obligor in the ordinary course of
business and (b) any individual promissory note which is less than $100,000 in
principal amount, up to an aggregate of $500,000 for all such promissory notes
excluded under this clause (b)).

 

-3-



--------------------------------------------------------------------------------

Proceeds means all “proceeds” (as such term is defined in the UCC) and, in any
event, shall include (a) all insurance proceeds, including without limitation
insurance proceeds payable on account of business interruption and (b) all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Investment Property.

 

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

Secured Obligations means, collectively, (a) the Borrower Obligations, (b) the
Guarantor Obligations and (c) all other Obligations, now existing or hereafter
arising pursuant to the Loan Documents, owing from any Loan Party to any Lender
or the Agent, howsoever evidenced, created, incurred or acquired, whether
primary, secondary, direct, contingent, or joint and several, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing.

 

Securities Act means the Securities Act of 1933, as amended.

 

Trademarks means (a) all trademarks, trade names, corporate names, the Obligors’
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Obligor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

SECTION 2 GUARANTY.

 

2.1 Guaranty. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not only a surety,
guaranties to the Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrowers when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.

 

-4-



--------------------------------------------------------------------------------

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guarantied
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Agent or any Lender hereunder.

 

(d) The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

 

(e) No payment made by the Borrowers, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Agent or any Lender from the
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable, jointly and severally,
unconditionally and irrevocably, for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until the Secured Obligations are Paid in
Full.

 

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agent and the Lenders, and each Guarantor shall remain
liable to the Agent and the Lenders for the full amount guarantied by such
Guarantor hereunder.

 

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Agent or any
Lender, no Guarantor shall be entitled to be subrogated to any of the rights of
the Agent or any Lender against any Borrower or any other Guarantor or any
collateral security or guaranty or right of offset held by the Agent or any
Lender for the payment of the Secured Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from any Borrower or
any other Guarantor in respect of payments made by such Guarantor hereunder,
until all of the Secured Obligations are Paid in Full, no Letter of Credit shall
be outstanding and the Commitments are terminated. If any amount shall be paid
to any Guarantor on account of such

 

-5-



--------------------------------------------------------------------------------

subrogation rights at any time when all of the Secured Obligations shall not
have been Paid in Full, such amount shall be held by such Guarantor in trust for
the Agent and the Lenders, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Agent, if required), to be applied against the Secured Obligations, whether
matured or unmatured, in such order as the Agent may determine.

 

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Agent or any Lender may be rescinded by the Agent or such Lender and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guaranty therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Agent (or the Required Lenders or all
the Lenders, as the case may be) may deem advisable from time to time. Neither
the Agent nor any Lender shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Secured
Obligations or for the guaranty contained in this Section 2 or any property
subject thereto.

 

The Agent or any Lender may, from time to time, at its sole discretion and
without notice to any Related Party (or any of them), take any or all of the
following actions: (a) retain or obtain a security interest in any property to
secure any of the Secured Obligations or any obligation hereunder, (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the undersigned, with respect to any of the Secured Obligations, (c)
extend or renew any of the Secured Obligations for one or more periods (whether
or not longer than the original period), alter or exchange any of the Secured
Obligations, or release or compromise any obligation of any of the undersigned
hereunder or any obligation of any nature of any other obligor with respect to
any of the Secured Obligations, (d) release any guaranty or right of offset or
its security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Secured
Obligations or any obligation hereunder, or extend or renew for one or more
periods (whether or not longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property, and (e) resort to the undersigned (or any of them) for
payment of any of the Secured Obligations when due, whether or not the Agent or
such Lender shall have resorted to any property securing any of the Secured
Obligations or any obligation hereunder or shall have proceeded against any
other of the undersigned or any other obligor primarily or secondarily obligated
with respect to any of the Secured Obligations.

 

2.5 Waivers. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Agent or any Lender upon the guaranty contained in this Section
2 or acceptance of the guaranty contained in this Section 2; the Secured
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended,

 

-6-



--------------------------------------------------------------------------------

amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between any of the Related Parties, on the one hand, and the
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guaranty contained
in this Section 2. Each Guarantor waives (a) diligence, presentment, protest,
demand for payment and notice of default, dishonor or nonpayment and all other
notices whatsoever to or upon any of the Related Parties with respect to the
Secured Obligations, (b) notice of the existence or creation or non-payment of
all or any of the Secured Obligations and (c) all diligence in collection or
protection of or realization upon any Secured Obligations or any security for or
guaranty of any Secured Obligations.

 

2.6 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to the Agent without set-off or counterclaim in Dollars at the office of
the Agent specified in the Credit Agreement.

 

2.7 Designated Senior Indebtedness. The indebtedness evidenced by this
Agreement, including without limitation the guaranty contained in this Section
2, shall at all times constitute “Designated Senior Indebtedness” as such term
is defined in each of the Credit Agreement, the 2004 Indenture and the 2008
Indenture, and the holder of this Agreement shall be entitled to all rights,
privileges and benefits of a holder of Designated Senior Indebtedness set forth
in each of the Credit Agreement, the 2004 Indenture and the 2008 Indenture,
without limitation or condition of any kind.

 

SECTION 3 GRANT OF SECURITY INTEREST.

 

3.1. Grant. Each Obligor hereby assigns and transfers to the Agent, and hereby
grants to the Agent, for the ratable benefit of the Lenders and (to the extent
provided herein) their Affiliates, a continuing security interest in all of its
Collateral, whether now existing or hereafter arising, as collateral security
for the prompt and complete payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations or
the Guarantor Obligations, as the case may be.

 

3.2 No Assignment of Intellectual Property. The Obligors and the Agent, on
behalf of the Lenders, hereby acknowledge and agree that the security interest
created hereby in the Collateral is not to be construed as an assignment of any
Intellectual Property

 

SECTION 4 REPRESENTATIONS AND WARRANTIES.

 

To induce the Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Obligor jointly and severally hereby represents and
warrants to the Agent and each Lender that:

 

4.1 Title; No Other Liens. Except for Permitted Liens, the Obligors own each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to the Agent.

 

-7-



--------------------------------------------------------------------------------

4.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings, delivery of the certificated
Pledged Equity with endorsements, and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on Schedule
2, have been delivered to the Agent in completed and duly executed form) will
constitute valid perfected security interests in all of the Collateral in favor
of the Agent, for the ratable benefit of the Lenders, as collateral security for
each Obligor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of each Obligor and any Persons purporting to purchase any
Collateral from each Obligor (except in connection with purchases otherwise
permitted by this Agreement) and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except for Permitted Liens for which
priority is accorded under applicable law. The filings, deliveries and other
actions specified on Schedule 2 constitute all of the filings, deliveries and
other actions necessary to perfect all security interests granted hereunder.

 

4.3 Obligor Information. On the date hereof, Schedule 3 sets forth (a) each
Obligor’s jurisdiction of organization, (b) the location of each Obligor’s chief
executive office, (c) each Obligor’s exact legal name as it appears on its
organizational documents and (d) each Obligor’s organizational identification
number (to the extent an Obligor is organized in a state which assigns such
numbers). As of the Closing Date, no Obligor has in the past four months changed
its name, been party to a merger, consolidation or other change in structure or
used any trade name not disclosed on Schedule 3 attached hereto.

 

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Obligor (including its chief executive office), (b)
all locations where all Inventory and the Equipment owned by each Obligor is
kept, except with respect to Inventory and Equipment with a fair market value of
less than $500,000 (in the aggregate for all Obligors) which may be located at
other locations and (c) whether each such Collateral location and place of
business (including each Obligor’s chief executive office) is owned or leased.
No Collateral is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.

 

4.5 Certain Property. As of the Closing Date, none of the Collateral
constitutes, or is the Proceeds of, (a) as-extracted collateral, consumer goods,
farm products, manufactured homes or standing timber (each as defined in the
UCC), (b) vessels, aircraft or any other property subject to any certificate of
title or other registration statute of the United States, any State or other
jurisdiction, except for personal vehicles owned by the Obligors and used by
employees of the Obligors in the ordinary course of business with an aggregate
fair market value of less than $500,000 (in the aggregate for all Obligors), and
(c) material contracts, agreements or licenses which are non-assignable by their
terms, or as a matter of law, or which prevent the granting of a security
interest therein such that the unenforceability of such contracts, agreements or
licenses in the aggregate would or would reasonably be expected to have a
Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

4.6 Investment Property. (a) The Pledged Equity pledged by each Obligor
hereunder constitute all the issued and outstanding Capital Securities of each
class of each Issuer owned by such Obligor or, in the case of any foreign
Subsidiary, 65% of all issued and outstanding Capital Securities of each class
of such foreign Subsidiary.

 

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable. None of the Pledged Equity is subject to the preemptive
rights of any other Person. There exists no “adverse claim” within the meaning
of Section 8-102 of the UCC with respect to the Pledged Equity of any Obligor.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(d) Schedule 1 lists all Investment Property owned by each Obligor. Each Obligor
is the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens.

 

4.7 Receivables. (a) No material amount payable to any Obligor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Agent.

 

(b) No obligor on any Receivable is a Governmental Authority.

 

(c) The amounts represented by such Obligor to the Lenders from time to time as
owing to such Obligor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

(d) Each Receivable (i) and the papers and documents relating thereto are
genuine and in all material respects what they purport to be and (ii) arises out
of (A) a bona fide sale of goods sold and delivered by such Obligor (or is in
the process of being delivered) or (B) services theretofore actually rendered by
such Obligor to the account debtor named therein.

 

(e) No surety bond was required or given in connection with any Receivable of an
Obligor or the contracts or purchase orders out of which such Receivable arose.

 

(f) The right to receive payment under each Receivable is assignable except to
the extent the assignment of any such right to payment is prohibited or limited
by applicable law, regulations, administrative guidelines or contract.

 

4.8 Intellectual Property. (a) Schedule 5 lists all Intellectual Property owned
by each Obligor in its own name on the date hereof.

 

-9-



--------------------------------------------------------------------------------

(b) On the date hereof, all material Intellectual Property owned by any Obligor
is valid, subsisting, unexpired and enforceable, and has not been abandoned.

 

(c) Except as set forth in Schedule 5, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Obligor is the licensor or franchisor.

 

(d) Except as set forth in Schedule 5, no holding, decision or judgment has been
rendered by any governmental authority against any Obligor or its predecessors
in interest or, any third party, which would limit, cancel or question the
validity of any Intellectual Property of any Obligor.

 

(e) Except as set forth in Schedule 5, no action or proceeding is pending
seeking to limit, cancel or question the validity of any Intellectual Property
of any Obligor.

 

(f) All applications pertaining to the Intellectual Property of each Obligor
have been duly and properly filed, all registrations or letters patent
pertaining to such Intellectual Property have been duly and properly filed and
issued and all such Intellectual Property is valid and enforceable.

 

(g) Except as permitted under the Credit Agreement or this Agreement, no Obligor
has made any assignment or agreement in conflict with the security interest in
the Intellectual Property of each Obligor hereunder.

 

(h) Each Obligor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Obligor, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

4.9 Depositary and Other Accounts. All depositary and other accounts maintained
by each Obligor are described on Schedule 6 hereto, which description includes
for each such account the name of the Obligor maintaining such account, the
name, address, telephone and fax numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account.

 

4.10 Consents. Except (i) as set forth on Schedule 2, (ii) consents,
authorizations, filings or other actions which have been obtained or made, and
(iii) consents, authorizations, filings or other actions the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or governmental authority and no consent of any other
Person (including, without limitation, any stockholder, member or creditor of
such Obligor), is required (A) for the grant by such Obligor of the security
interest in the Collateral granted hereby or for the execution, delivery or
performance of this Agreement by such Obligor or (B) for the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC, the granting of control (to the extent required under
Section 5.1) or by filing an appropriate notice with the United States Patent
and Trademark Office or the United States Copyright Office) or the exercise by
the Agent of the rights and remedies provided for in this Agreement.

 

-10-



--------------------------------------------------------------------------------

4.11 Equipment. With respect to each Obligor’s equipment that is material to its
business, all such equipment is in normal operating condition and repair,
ordinary wear and tear alone excepted (subject to casualty events), and is
suitable for the uses to which it is customarily put in the conduct of such
Obligor’s business.

 

4.12 Restrictions on Security Interest. None of the Obligors is party to any
material license or any material lease that contains legally enforceable
restrictions on the granting of a security interest therein.

 

SECTION 5 COVENANTS.

 

Each Obligor covenants and agrees with the Agent and the Lenders that, from and
after the date of this Agreement until the Secured Obligations shall have been
Paid in Full:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Agent, duly indorsed in a manner satisfactory to the Agent, to
be held as Collateral pursuant to this Agreement. Notwithstanding the foregoing
or any other provision of this Agreement to the contrary, the Company shall not
be required to deliver to the Agent any of the Pledged Notes set forth on
Schedule 1 other than the Pledged Note issued by EasyLink Services Corporation.

 

5.2 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Obligor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.2 and shall defend such security interest against the claims and demands of
all Persons whomsoever.

 

(b) Such Obligor will furnish to the Agent and the Lenders from time to time
statements and schedules further identifying and describing the assets and
property of such Obligor and such other reports in connection therewith as the
Agent may reasonably request, all in reasonable detail.

 

(c) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Obligor, such Obligor will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property and any other relevant Collateral, taking any
actions necessary to enable the Agent to obtain “control” (within the meaning of
the applicable UCC) with respect thereto.

 

-11-



--------------------------------------------------------------------------------

5.3 Changes in Locations, Name, etc. Such Obligor shall not, except upon 30
days’ prior written notice to the Agent and delivery to the Agent of (a) all
additional financing statements and other documents reasonably requested by the
Agent as to the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional location at which Inventory or Equipment shall be kept:

 

(i) permit any of the Inventory or Equipment to be kept at a location other than
those listed on Schedule 4; provided, that up to $500,000 (in the aggregate for
all Obligors) in fair market value of any such Inventory and Equipment may be
kept at other locations;

 

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

 

(iii) change its name, identity or corporate structure.

 

5.4 Notices. Such Obligor will advise the Agent and the Lenders promptly, in
reasonable detail, of:

 

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of the Agent to exercise any of its remedies
hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

 

5.5 Investment Property. (a) If such Obligor shall become entitled to receive or
shall receive any certificate, option or rights in respect of the equity
interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Equity, or otherwise in
respect thereof, such Obligor shall accept the same as the agent of the Agent
and the Lenders, hold the same in trust for the Agent and the Lenders and
deliver the same forthwith to the Agent in the exact form received, duly
indorsed by such Obligor to the Agent, if required, together with an undated
instrument of transfer covering such certificate duly executed in blank by such
Obligor and with, if the Agent so requests, signature guarantied, to be held by
the Agent, subject to the terms hereof, as additional Collateral for the Secured
Obligations. Upon the occurrence and during the continuance of an Event of
Default, (i) any sums paid upon or in respect of the Investment Property upon
the liquidation or dissolution of any Issuer shall be paid over to the Agent to
be held by it hereunder as additional Collateral for the Secured Obligations,
and (ii) in case any distribution of capital shall be made on or in respect of
the Investment Property or any property shall be distributed upon or with
respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected Lien in favor of the Agent, be delivered to the Agent to be held by it
hereunder as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, if any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Obligor, such Obligor shall, until such money or
property is paid or delivered to the Agent, hold such money or property in trust
for the Lenders, segregated from other funds of such Obligor, as additional
Collateral for the Secured Obligations.

 

-12-



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Agent, such Obligor will not (i)
vote to enable, or take any other action to permit, any Issuer to issue any
equity interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any equity
interests of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
Permitted Liens, or (iv) enter into any agreement or undertaking restricting the
right or ability of such Obligor or the Agent to sell, assign or transfer any of
the Investment Property or Proceeds thereof.

 

(c) In the case of each Obligor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Agent promptly in writing of the
occurrence of any of the events described in Section 5.5(a) with respect to the
Investment Property issued by it and (iii) the terms of Sections 6.3(c) and 6.7
shall apply to such Obligor with respect to all actions that may be required of
it pursuant to Section 6.3(c) or 6.7 regarding the Investment Property issued by
it.

 

5.6 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice and in amounts which are not material to such Obligor,
such Obligor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

 

(b) Such Obligor will deliver to the Agent a copy of each material demand,
notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Obligors.

 

5.7 Intellectual Property. (a) Such Obligor (either itself or through licensees)
will (i) continue to use each Trademark material to its business in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Agent, for the ratable benefit of the
Lenders, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(b) Such Obligor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent material to its business may become
forfeited, abandoned or dedicated to the public.

 

-13-



--------------------------------------------------------------------------------

(c) Such Obligor (either itself or through licensees) (i) will employ each
Copyright material to its business and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of such Copyrights may become invalidated or
otherwise impaired. Such Obligor will not (either itself or through licensees)
do any act, or knowingly omit to do any act, whereby any material portion of
such Copyright may fall into the public domain.

 

(d) Such Obligor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property material to its business to infringe
the intellectual property rights of any other Person.

 

(e) Such Obligor will notify the Agent and the Lenders immediately if it knows,
or has reason to know, that any application or registration relating to any
material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding, such Obligor’s
ownership of, or the validity of, any material Intellectual Property or such
Obligor’s right to register the same or to own and maintain the same.

 

(f) Whenever such Obligor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Obligor shall report such
filing to the Agent concurrently with the next delivery of financial statements
of the Company and its Subsidiaries pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Agent, such Obligor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Agent may request to evidence the Agent’s and the Lenders’
security interest in any Copyright, Patent or Trademark and the goodwill and
general intangibles of such Obligor relating thereto or represented thereby.

 

(g) Such Obligor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

 

(h) In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Obligor shall (i) take such
actions as such Obligor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the Agent
after it learns thereof and, to the extent, in its reasonable judgment, such
Obligor determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

5.8 Depositary and Other Deposit Accounts. Each Obligor shall maintain all of
its principal deposit accounts with the Agent and the Lenders, or any of them.
No Obligor shall open any depositary or other deposit accounts unless such
Obligor shall have given the

 

-14-



--------------------------------------------------------------------------------

Agent 10 days’ prior written notice of its intention to open any such new
deposit accounts. The Obligors shall deliver to the Agent a revised version of
Schedule 6 showing any changes thereto within 5 days of any such change. Each
Obligor hereby authorizes the financial institutions at which such Obligor
maintains a deposit account to provide the Agent with such information with
respect to such deposit account as the Agent may from time to time reasonably
request, and each Obligor hereby consents to such information being provided to
the Agent. Each Obligor will, upon the Agent’s request, cause each financial
institution at which such Obligor maintains a depositary or other deposit
account to enter into a bank agency or other similar agreement with the Agent
and such Obligor, in form and substance satisfactory to the Agent, in order to
give the Agent “control” (as defined in the UCC) of such account.

 

5.9 Other Matters.

 

(a) If any Obligor shall cause to be delivered Inventory or other property in
excess of $50,000 in fair market value to any bailee after the Closing Date,
such Obligor shall use reasonable efforts to cause such bailee to sign a
Collateral Access Agreement. Such requirement may be waived at the option of the
Agent. If any Obligor shall lease any real property or facilities and the value
of tangible property of such Obligor located at such leased real property is in
excess of $5,000,000 in fair market value after the Closing Date, such Obligor
shall use reasonable efforts to cause the landlord in respect of such leased
property or facilities to sign a Collateral Access Agreement. Such requirement
may be waived at the option of the Agent.

 

(b) Each Obligor authorizes the Agent to, at any time and from time to time,
file financing statements, continuation statements, and amendments thereto that
describe the Collateral as “all assets” of such Obligor, or words of similar
effect, and which contain any other information required pursuant to the UCC for
the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, and each Obligor agrees to furnish any
such information to the Agent promptly upon request. Any such financing
statement, continuation statement, or amendment may be signed by the Agent on
behalf of any Obligor and may be filed at any time in any jurisdiction. Each
Obligor shall also execute and deliver to the Agent such agreements, assignments
or instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents) as the Agent may reasonably request and do
all such other things as the Agent may reasonably deem necessary or appropriate
(i) to assure to the Agent its security interests hereunder, (including (A) with
regard to Copyrights, a Notice of Grant of Security Interest in Copyrights for
filing with the United States Copyright Office in the form of Annex 5.9(b)-1
attached hereto, (B) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Annex 5.9(b)-2 attached hereto and (C) with regard to
Trademarks, a Notice of Grant of Security Interest in Trademarks for filing with
the United States Patent and Trademark Office in the form of Annex 5.9(b)-3)
attached hereto), (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Agent of its rights and interests
hereunder.

 

(c) Each Obligor shall, at any time and from time and to time, take such steps
as the Agent may reasonably request for the Agent (i) to obtain an
acknowledgement, in form and substance reasonably satisfactory to the Agent, of
any bailee having possession of any of the

 

-15-



--------------------------------------------------------------------------------

Collateral, stating that the bailee holds such Collateral for the Agent, (ii) to
obtain “control” of any Letter-of-Credit Rights, or Electronic Chattel Paper (as
“control” for such items is defined by the UCC), with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Agent, and (iii) otherwise to insure the continued perfection and priority of
the Agent’s security interest in any of the Collateral and of the preservation
of its rights therein. If any Obligor shall at any time, acquire a Commercial
Tort Claim in excess of $1,000,000, such Obligor shall promptly notify the Agent
thereof in writing and supplement Schedule 7, therein providing a reasonable
description and summary thereof, and upon delivery thereof to the Agent, such
Obligor shall be deemed to thereby grant to the Agent (and such Obligor hereby
grants to the Agent) a security interest and lien in and to such Commercial Tort
Claim and all proceeds thereof, all upon the terms of and governed by this
Agreement.

 

(d) Without limiting the generality of the foregoing, if any Obligor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Obligor shall promptly notify the Agent thereof and, at the request of the
Agent, shall take such action as the Agent may reasonably request to vest in the
Agent “control” under Section 9-105 of the UCC of such electronic chattel paper
or control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, of such transferable
record.

 

(e) No Obligor shall enter into any material contracts or agreements which are
non-assignable to the Agent or the Lenders by their terms or which prevent the
granting of a security interest to the Agent or the Lenders.

 

SECTION 6 REMEDIAL PROVISIONS.

 

6.1 Certain Matters Relating to Receivables. (a) At any time and from time to
time after the occurrence and during the continuance of an Event of Default, the
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Obligor shall furnish all such assistance and information the Agent may require
in connection with such test verifications. At any time and from time to time
after the occurrence and during the continuance of an Event of Default, upon the
Agent’s request and at the expense of the relevant Obligor, such Obligor shall
cause independent public accountants or others satisfactory to the Agent to
furnish to the Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

 

(b) The Agent hereby authorizes each Obligor to collect such Obligor’s
Receivables, and the Agent may curtail or terminate such authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Obligor, (i) shall be forthwith (and, in any event, within 2 Business
Days) deposited by such Obligor in the exact form received, duly indorsed by
such Obligor to the Agent if required, in a collateral account maintained under
the sole dominion and control of the Agent, subject to withdrawal by the Agent
for the account of the Lenders only as

 

-16-



--------------------------------------------------------------------------------

provided in Section 6.5, and (ii) until so turned over, shall be held by such
Obligor in trust for the Agent and the Lenders, segregated from other funds of
such Obligor. Each such deposit of Proceeds of Receivables shall be accompanied
by a report identifying in reasonable detail the nature and source of the
payments included in the deposit.

 

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Agent’s request, each Obligor shall
deliver to the Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2 Communications with Obligors; Obligors Remain Liable. (a) The Agent, in its
own name or in the name of others, may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Receivables to verify with them to the Agent’s satisfaction the existence,
amount and terms of any Receivables.

 

(b) Upon the request of the Agent at any time after the occurrence and during
the continuance of an Event of Default, each Obligor shall notify obligors on
the Receivables that the Receivables have been assigned to the Agent for the
ratable benefit of the Lenders and that payments in respect thereof shall be
made directly to the Agent.

 

(c) Anything herein to the contrary notwithstanding, each Obligor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Agent nor any Lender shall have any obligation or liability under any Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Agent or any Lender of any payment relating
thereto, nor shall the Agent or any Lender be obligated in any manner to perform
any of the obligations of any Obligor under or pursuant to any Receivable (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

(d) For the purpose of enabling the Agent to exercise rights and remedies under
this Agreement, each Obligor hereby grants to the Agent, for the benefit of the
Agent and the Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Obligor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Obligor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

 

6.3 Investment Property. (a) Unless an Event of Default shall have occurred and
be continuing and the Agent shall have given notice to the relevant Obligor of
the Agent’s intent to exercise its corresponding rights pursuant to Section
6.3(b), each Obligor shall be permitted to receive all cash dividends and
distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit

 

-17-



--------------------------------------------------------------------------------

Agreement, and to exercise all voting and other rights with respect to the
Investment Property; provided, that no vote shall be cast or other right
exercised or action taken which could impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Agent shall
give notice of its intent to exercise such rights to the relevant Obligor or
Obligors, (i) the Agent shall have the right to receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Obligations in such
order as the Agent may determine, and (ii) any or all of the Investment Property
shall be registered in the name of the Agent or its nominee, and the Agent or
its nominee may thereafter exercise (x) all voting and other rights pertaining
to such Investment Property at any meeting of holders of the equity interests of
the relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other structure
of any Issuer, or upon the exercise by any Obligor or the Agent of any right,
privilege or option pertaining to such Investment Property, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine),
all without liability except to account for property actually received by it,
but the Agent shall have no duty to any Obligor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

(c) Each Obligor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Obligor hereunder to (i) comply with any instruction
received by it from the Agent in writing that (x) states that an Event of
Default has occurred and is continuing and (y) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Obligor, and each Obligor agrees that each Issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to the Agent.

 

6.4 Proceeds to be Turned Over to Agent. In addition to the rights of the Agent
and the Lenders specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, all Proceeds
received by any Obligor consisting of cash, checks and other cash equivalent
items shall be held by such Obligor in trust for the Agent and the Lenders,
segregated from other funds of such Obligor, and shall, forthwith upon receipt
by such Obligor, be turned over to the Agent in the exact form received by such
Obligor (duly indorsed by such Obligor to the Agent, if required). All Proceeds
received by the Agent hereunder shall be held by the Agent in a collateral
account maintained under its sole dominion and control. All Proceeds, while held
by the Agent in any collateral account (or by such Obligor in trust for the
Agent and the Lenders) established pursuant hereto, shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

-18-



--------------------------------------------------------------------------------

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Company and the Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Agent’s election, the Agent may apply all or any
part of the Proceeds from the sale of, or other realization upon, all or any
part of the Collateral in payment of the Secured Obligations in such order as
the Agent shall determine in its discretion.

 

6.6 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law. Without limiting the generality of the foregoing, the
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Obligor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Agent or any Lender or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery with assumption of any credit risk. The Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Obligor, which right or equity is hereby waived and released. Each Obligor
further agrees, at the Agent’s request, to assemble the Collateral and make it
available to the Agent at places which the Agent shall reasonably select,
whether at such Obligor’s premises or elsewhere. The Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Agent and the Lenders hereunder,
including Attorney Costs to the payment in whole or in part of the Secured
Obligations, in such order as the Agent may elect, and only after such
application and after the payment by the Agent of any other amount required by
any provision of law, need the Agent account for the surplus, if any, to any
Obligor. To the extent permitted by applicable law, each Obligor waives all
claims, damages and demands it may acquire against the Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

6.7 Registration Rights. (a) If the Agent shall determine to exercise its right
to sell any or all of the Pledged Equity pursuant to Section 6.6, and if in the
opinion of the Agent it is necessary or advisable to have the Pledged Equity, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Obligor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Agent, necessary or
advisable to register the Pledged Equity, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) use its best efforts to cause
the

 

-19-



--------------------------------------------------------------------------------

registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Obligor agrees to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b) Each Obligor recognizes that the Agent may be unable to effect a public sale
of any or all the Pledged Equity, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Obligor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Agent shall be under no obligation to delay a sale of any
of the Pledged Equity for the period of time necessary to permit the Issuer
thereof to register such securities or other interests for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

 

(c) Each Obligor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with applicable law. Each Obligor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Agent and the Lenders, that the Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Obligor, and such Obligor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8 Waiver; Deficiency. Each Obligor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC. Each Obligor
shall remain jointly and severally liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations in full and the fees and disbursements of any attorneys
employed by the Agent or any Lender to collect such deficiency.

 

SECTION 7 THE AGENT.

 

7.1 Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Obligor hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Obligor and
in the name of such Obligor or in its own name, for the

 

-20-



--------------------------------------------------------------------------------

purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Obligor hereby gives the
Agent the power and right, on behalf of and at the expense of such Obligor,
without notice to or assent by such Obligor, to do any or all of the following:

 

(i) in the name of such Obligor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the Agent
may request to evidence the Agent’s security interest in such Intellectual
Property and the goodwill and general intangibles of such Obligor relating
thereto or represented thereby;

 

(iii) discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Agent or as the Agent shall direct; (2) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(3) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Obligor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Agent may deem appropriate; (7) assign any Copyright, Patent or
Trademark, throughout the world for such term or terms, on such conditions, and
in such manner, as the Agent shall in its sole discretion determine; (8) vote
any right or interest with respect to any Investment Property; (9) order good
standing certificates and conduct lien searches in respect of such jurisdictions
or offices as the Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Agent were the absolute owner
thereof for all purposes, and do,

 

-21-



--------------------------------------------------------------------------------

at the Agent’s option and such Obligor’s expense, at any time, or from time to
time, all acts and things which the Agent deems necessary to protect, preserve
or realize upon the Collateral and the Agent’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Obligor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

 

(b) If any Obligor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c) Each Obligor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

7.2 Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Agent deals with similar property
for its own account. Neither the Agent or any Lender nor any of their respective
officers, directors, employees or agents shall be liable for any failure to
demand, collect or realize upon any of the Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Obligor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Agent and the Lenders hereunder are solely to protect
the Agent’s and the Lenders’ interests in the Collateral and shall not impose
any duty upon the Agent or any Lender to exercise any such powers. The Agent and
the Lenders shall be accountable only for amounts that they actually receive as
a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Obligor for
any act or failure to act hereunder.

 

7.3 Authority of Agent. Each Obligor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Obligors, the Agent shall be conclusively presumed to be acting as
agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Obligor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

SECTION 8 MISCELLANEOUS.

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 15.1 of the Credit Agreement.

 

-22-



--------------------------------------------------------------------------------

8.2 Notices. Each Obligor hereby appoints the Company as its agent to receive
notices hereunder. All notices, requests and demands to or upon the Agent or any
Obligor shall be addressed to the Agent and the Company, respectively, and
effected in the manner provided for in Section 15.3 of the Credit Agreement.

 

8.3 Indemnification by Obligors. THE OBLIGORS, JOINTLY AND SEVERALLY, HEREBY
AGREE TO INDEMNIFY, EXONERATE AND HOLD AGENT AND EACH LENDER PARTY FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE
AGENT OR LENDERS OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING
TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF
ASSETS (INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY RELATED PARTY, (C) ANY
VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY
OWNED OR LEASED BY ANY RELATED PARTY OR THE OPERATIONS CONDUCTED THEREON, (D)
THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
RELATED PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY AGENT
OR ANY OF THE LENDERS, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE AGENT’S OR APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY
BE UNENFORCEABLE FOR ANY REASON, EACH OBLIGOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF ALL SECURED OBLIGATIONS (AND
TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

8.4 Enforcement Expenses. (a) Each Obligor agrees, on a joint and several basis,
to pay or reimburse on demand each Lender and the Agent for all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred in
collecting against any Guarantor under the guaranty contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents.

 

-23-



--------------------------------------------------------------------------------

(b) Each Obligor agrees to pay, and to save the Agent and the Lenders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c) The agreements in this Section 8.4 shall survive repayment of (and shall be)
all Secured Obligations (and termination of all commitments under the Credit
Agreement), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.

 

8.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

8.6 Nature of Remedies. All Secured Obligations of each Obligor and rights of
the Agent and the Lenders expressed herein or in any other Loan Document shall
be in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

8.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page.

 

8.8 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

8.9 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Obligor of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Agent or the Lenders.

 

8.10 Successors; Assigns. This Agreement shall be binding upon the Obligors, the
Lenders and the Agent and their respective successors and assigns, and shall
inure to the benefit of the Obligors, the Lenders and the Agent and the
successors and assigns of the Lenders and the Agent. No other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. No Obligor may assign or transfer any of its rights or Obligations
under this Agreement without the prior written consent of the Agent.

 

-24-



--------------------------------------------------------------------------------

8.11 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

8.12 Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH
OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH OBLIGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. EACH OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

8.13 Waiver of Jury Trial. EACH OBLIGOR, THE AGENT AND EACH LENDER HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.

 

8.14 Set-off. Each Obligor agrees that the Agent and each Lender have all rights
of set-off and bankers’ lien provided by applicable law, and in addition
thereto, each Obligor agrees that at any time any Event of Default exists, the
Agent and each Lender may apply to the payment of any Secured Obligations,
whether or not then due, any and all balances, credits, deposits, accounts or
moneys of such Obligor then or thereafter with the Agent or such Lender.

 

8.15 Acknowledgements. Each Obligor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

-25-



--------------------------------------------------------------------------------

(b) neither the Agent nor any Lender has any fiduciary relationship with or duty
to any Obligor arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Obligors, on the one
hand, and the Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Obligors and the Lenders.

 

8.16 Additional Obligors. Each Related Party that is required to become a party
to this Agreement pursuant to Section 10.10(d) of the Credit Agreement shall
become an Obligor for all purposes of this Agreement upon execution and delivery
by such Related Party of a joinder agreement in the form of Annex I hereto.

 

8.17 Releases. (a) At such time as the Secured Obligations have been Paid in
Full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all Obligations (other than those expressly stated to survive such
termination) of the Agent and each Obligor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Obligors. At the request and
sole expense of any Obligor following any such termination, the Agent shall
deliver to the Obligors any Collateral held by the Agent hereunder, and execute
and deliver to the Obligors such documents as the Obligors shall reasonably
request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Obligor in a transaction permitted by the Credit Agreement, then the
Agent, at the request and sole expense of such Obligor, shall execute and
deliver to such Obligor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Company, a Guarantor shall be released from its
obligations hereunder in the event that all the equity interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement; provided that the Company shall have
delivered to the Agent, with reasonable notice prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Company stating that such transaction is in compliance with
the Credit Agreement, including without limitation Section 6.2.2 thereof, and
the other Loan Documents.

 

8.18 Obligations and Liens Absolute and Unconditional. All rights of Agent and
each Lender and security interests granted under this Agreement and all Secured
Obligations of each Obligor under this Agreement shall be absolute and
unconditional irrespective of:

 

(a) Any lack of validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any other agreement or instrument relating to any of the
foregoing; or

 

-26-



--------------------------------------------------------------------------------

(b) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or consent to any departure from the Credit Agreement or any of the other Loan
Documents; or

 

(c) Any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to any departure from any guaranty, for all or
any of the Secured Obligations; or

 

(d) Any law, regulation or order of any jurisdiction affecting any term of any
of the Secured Obligations or the Agent’s or any Lender’s rights with respect to
any of the Secured Obligations; or

 

(e) Any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Obligor in respect of the Secured Obligations or of
this Agreement.

 

Without limiting the generality of the foregoing:

 

(a) The Agent is hereby authorized, without notice to or demand upon any
Obligor, which notice or demand is expressly waived hereby, and without
discharging or otherwise affecting the Secured Obligations of any Obligor
hereunder (which shall remain absolute and unconditional notwithstanding any
such action or omission to act), from time to time, to:

 

(i) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Secured Obligations or the Loan
Documents, or any portion thereof, or otherwise modify, amend or change the
terms of any promissory note or other agreement, document or instrument
(including, without limitation, the Credit Agreement and the other Loan
Documents) now or hereafter executed by the any one or more of the Related
Parties or any other guarantor and delivered to the Agent or any Lender,
including, without limitation, any increase or decrease of the rate of interest
thereon;

 

(ii) waive or otherwise consent to noncompliance with any provision of any
agreement, document or instrument (including, without limitation, the Credit
Agreement and the other Loan Documents) evidencing or in respect of the Secured
Obligations, or any part thereof, now or hereafter executed by any one or more
of the Related Parties or any other guarantor and delivered to the Agent;

 

(iii) accept partial payments on the Secured Obligations;

 

(iv) receive, take and hold security or collateral for the payment or
performance of the Secured Obligations, or any part thereof, or for the payment
and performance of any guaranties of all or any part of the Secured Obligations,
and exchange, enforce, waive, substitute, liquidate, terminate, abandon, fail to
perfect, subordinate, transfer, otherwise alter and release any such security or
collateral;

 

-27-



--------------------------------------------------------------------------------

(v) apply any and all such security or collateral and direct the order or manner
of sale thereof as the Agent may determine in its sole discretion;

 

(vi) settle, release, compromise, collect or otherwise liquidate the Secured
Obligations, or any part thereof, or accept, substitute, release, exchange or
otherwise alter, affect or impair any security or collateral for the Secured
Obligations, or any part thereof, or any other guaranty therefor, in any manner;

 

(vii) add, release or substitute any one or more guarantors, makers or endorsers
of all or any part of the Secured Obligations, and otherwise deal with the any
one or more of the Related Parties or any other guarantor, maker or endorser as
the Agent may elect in its sole discretion;

 

(viii) apply any and all payments or recoveries from any one or more of the
Related Parties or any other guarantor, maker or endorser of all or any part of
the Secured Obligations, to the Secured Obligations in such order as the Agent
in its sole discretion may determine, whether any or all of the Secured
Obligations are secured or unsecured or guaranteed or not guaranteed by others;
and

 

(ix) apply any and all payments or recoveries from any one or more of the
Related Parties or any guarantor, maker or endorser of all or any part of the
Secured Obligations, or sums realized from security furnished by any of them
upon any of their indebtedness or Secured Obligations to the Agent as the Agent
in its sole discretion may determine, whether or not such indebtedness or
Secured Obligations relate to the Secured Obligations; and

 

(b) Each Obligor hereby agrees that its obligations under this Agreement are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of:

 

(i) the invalidity or unenforceability of any security for or guaranty of all or
any part of the Secured Obligations or of any promissory note or other
agreement, document or instrument (including, without limitation, the Credit
Agreement and the Loan Documents) evidencing or in respect of all or any part of
the Secured Obligations, or the lack of perfection or continuing perfection or
failure of priority of any security for all or any part of the Secured
Obligations or any guaranty therefor;

 

(ii) the absence of any attempt to collect the Secured Obligations, or any
portion thereof, from any one or more of the Related Parties or any other
guarantor or other action to enforce the same;

 

-28-



--------------------------------------------------------------------------------

(iii) any failure by the Agent to acquire, perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for all or
any part of the Secured Obligations or any guaranty therefor;

 

(iv) any election by Agent in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. § 101, et seq.) (the “Bankruptcy
Code”);

 

(v) any borrowing or grant of a security interest by any one or more of the
Related Parties or any other guarantor, as debtor-in-possession, or extension of
credit, under the Bankruptcy Code;

 

(vi) the disallowance, under the Bankruptcy Code, of all or any portion of the
Agent’s or any Lender’s claim(s) for repayment of the Secured Obligations;

 

(vii) any use of cash collateral under the Bankruptcy Code;

 

(viii) any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;

 

(ix) the avoidance of any lien or security interest in favor of the Agent for
any reason;

 

(x) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any one or
more of the Related Parties or any other guarantor, maker or endorser, including
without limitation, any discharge of, or bar or stay against collecting or
accelerating, all or any part of the Secured Obligations (or any interest
thereon) in or as a result of any such proceeding;

 

(xi) any failure by the Agent to file or enforce a claim against any one or more
of the Related Parties or any other guarantor or any other Person or their
estates in any bankruptcy or insolvency case or proceeding;

 

(xii) any action taken by the Agent that is authorized by this Agreement; or

 

(xiii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety.

 

(c) Until such time as the Secured Obligations have been performed and paid in
full and the Credit Agreement and the other Loan Documents have been terminated,
each Obligor hereby irrevocably waives and releases each Related Party and any
other Person from all “claims” (as defined in Section 101 of the Bankruptcy
Code) to which such Obligor is or would at any time be entitled by virtue of its
obligations under this Agreement, including, without limitation, any right of
subrogation (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise), reimbursement, contribution, exoneration or similar right against
such Related Party or any other Person. Each Obligor further waives:

 

(i) any requirements of diligence or promptness on the part of the Agent;

 

-29-



--------------------------------------------------------------------------------

(ii) presentment, demand for payment or performance and protest and notice of
protest with respect to the Secured Obligations or any guaranty with respect
thereto;

 

(iii) notices (A) of nonperformance, (B) of acceptance of this Agreement, (C) of
default in respect of the Secured Obligations, (D) of the existence, creation or
incurrence of new or additional indebtedness, arising either from additional
loans extended to any one or more of the Related Parties or otherwise, (E) that
the principal amount, or any portion thereof, and/or any interest on any
document or instrument evidencing all or any part of the Secured Obligations is
due, (F) of any and all proceedings to collect from any one or more of the
Related Parties, any maker, endorser or any other guarantor of all or any part
of the Secured Obligations, or from anyone else, and (G) of the exchange, sale,
surrender or other handling of any security or collateral given to the Agent to
secure payment of the Secured Obligations or any guaranty therefor;

 

(iv) any right to require the Agent to (A) proceed first against any one or more
of the Related Parties, any other guarantor or any other Person whatsoever, (B)
proceed against or exhaust any security given to or held by the Agent in
connection with the Secured Obligations, or (C) pursue any other remedy in the
Agent’s power whatsoever;

 

(v) any defense arising by reason of (A) any disability or other defense of any
one or more of the Related Parties or any other guarantor, (B) the cessation
from any cause whatsoever of the liability of any one or more of the Related
Parties or any other guarantor (other than by full payment and performance of
the Secured Obligations and the termination of the Credit Agreement and the
other Loan Documents), or (C) any act or omission of the Agent or others which
directly or indirectly, by operation of law or otherwise, results in or aids the
discharge or release of any one or more of the Related Parties or any other
guarantor or any security given to or held by the Agent in connection with the
Secured Obligations; and

 

(vi) the benefit of any statute of limitations affecting the Secured Obligations
or any Obligor’s liability hereunder or the enforcement hereof.

 

(d) Each Obligor hereby assumes responsibility for keeping itself informed of
the financial condition of the Company and the other Related Parties, of any and
all endorsers and/or other guarantors of all or any part of the Secured
Obligations and of all other circumstances bearing upon the risk of nonpayment
and nonperformance of the Secured

 

-30-



--------------------------------------------------------------------------------

Obligations, or any part thereof, and such Obligor hereby agrees that neither
the Agent nor any Lender shall have any duty to advise such Obligor of
information known to the Agent regarding such condition or any such
circumstances. In the event the Agent or any Lender, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
such Obligor, the Agent shall not have any obligation (i) to undertake any
investigation of any Related Party, whether or not a part of its regular
business routine, (ii) to disclose to any Related Party any information party
which the Agent wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to any Related
Party.

 

(e) Each Obligor consents and agrees that the Agent shall not be under any
obligation to make any demand upon or pursue or exhaust any of its rights or
remedies against any one or more of the Related Parties or any other guarantor
or other Person with respect to the Secured Obligations, or to pursue or exhaust
any of its rights or remedies with respect to any security therefor, or any
direct or indirect guaranty thereof or any security for any such guaranty, or to
marshal any assets in favor of such Obligor or against or in payment of any or
all of the Secured Obligations or to resort to any security or any such guaranty
in any particular order.

 

(f) All of the Agent’s and each Lender’s rights and remedies provided for
herein, in the Credit Agreement and the other Loan Documents or otherwise
available to the Agent or any Lender under applicable law, shall be cumulative
and non-exclusive to the extent permitted by law. Without limiting the
generality of the foregoing, to the extent permitted by applicable law, each
Obligor hereby agrees that it will not invoke or utilize any law which might
cause delay in or impede the enforcement of the rights under this Agreement or
any of the Loan Documents.

 

8.19 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Obligor
for liquidation or reorganization, should any Obligor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of any Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

[signature pages follow]

 

-31-



--------------------------------------------------------------------------------

Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

PTEK HOLDINGS, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

AMERICAN TELECONFERENCING

SERVICES, LTD.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

XPEDITE SYSTEMS, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

XPEDITE SYSTEMS WORLDWIDE, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

PTEK SERVICES, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary



--------------------------------------------------------------------------------

PREMIERE CONFERENCING NETWORKS,

INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

XPEDITE NETWORK SERVICES, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Agent

By:

 

/s/ James J. Hess

--------------------------------------------------------------------------------

Title:

 

First Vice President